Citation Nr: 0319987	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  02-09 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  

2.  Entitlement to a temporary total rating based on 
treatment for a service-connected disability requiring 
convalescence, pursuant to 38 C.F.R. § 4.30.   

3.  Entitlement to special monthly compensation based on the 
regular need for aid and attendance of another person or on 
account of being housebound.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1978 to 
July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2001 and June 2002 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Houston, Texas.                   


REMAND

In February 2003, a hearing was conducted at the RO before 
the undersigned Acting Veterans Law Judge.  At that time, the 
appellant testified that during service, she fell down two 
flights of steps and over a railing, injuring her neck, back, 
and knee.  (Transcript (T.) at pages (pgs.) 4, 9, & 10).  The 
appellant stated that following the accident, she developed 
chronic pain in her neck and lower back.  (T. at pgs. 7 & 8).  
She indicated that she subsequently underwent three 
operations for her neck and one operation for her low back.  
(T. at page (pg.) 8).  According to the appellant, at 
present, she was confined to a wheelchair and took morphine 
for her chronic neck and back pain.  (T. at pgs. 18 & 19).  
The appellant also reported that she was unable to work due 
to her neck and back disabilities.  (T. at pgs. 17-20).  
Thus, in light of the above, the appellant and her 
representative raised the issue of entitlement to service 
connection for a back disability.  (T. at pgs. 2 & 10).  They 
also raised the issue of whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for the residuals of a neck injury.  (T. 
at pg. 10).  In this regard, the Board notes that the Board 
had previously denied the appellant's claim for service 
connection for the residuals of a neck injury in an August 
1982 Board decision, and that the August 1982 Board decision 
is final.  See 38 U.S.C.A. § 7104 (West 2002).     

In the instant case, the Board finds that the appellant's 
claims of entitlement to service connection for a back 
disability, and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for the residuals of a neck injury, are 
inextricably intertwined with, and related to, the claims 
listed on the title page of this decision which have been 
certified to the Board for review.  No action has been taken 
by the RO with respect to these newly raised claims, and 
therefore they are not presently before the Board for 
decision.  However, these issues, if resolved favorably, 
could have a significant effect on one or all of the issues 
on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, before the 
Board may proceed with its review of the claims listed on the 
title page of this decision, the RO will first need to 
adjudicate the newly raised claims of entitlement to service 
connection for a back disability, and whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for the residuals of a neck 
injury.   

As the appellant was informed at her hearing, if she is not 
satisfied with the adjudication of her back and neck claims, 
she must file a timely and adequate notice of disagreement 
and substantive appeal (following the statement of the case) 
in order to perfect an appeal of either of these issues to 
the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If an appeal is not perfected, the Board will be unable to 
consider these claims any further.

In addition, with respect solely to the appellant's TDIU 
claim, the Board notes that in the February 2003 hearing, the 
appellant testified that approximately a year and a half ago, 
she participated in the chapter 31 VA vocational 
rehabilitation program.  (T. at pg. 17).  However, the Board 
observes that upon a review of the evidence of record, it 
does not appear that the appellant's vocational 
rehabilitation records have been associated with her claims 
file.  Inasmuch as the VA is on notice of the existence of 
additional VA records, these records should be obtained prior 
to any further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documenting information 
that the appellant's vocational rehabilitation records cannot 
be obtained, further development in this regard is warranted.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain and associate 
with the claims folder the records from 
the appellant's recent participation in 
the chapter 31 VA vocational 
rehabilitation program.  

2.  The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant should be 
specifically told of the information or 
evidence she needs to submit to 
substantiate her claims, if any, and of 
the time period for response.  
38 U.S.C.A. § 5103(b).

3.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and her representative of this and ask 
them to provide a copy of the outstanding 
medical records.

4.  The RO should then adjudicate the 
newly raised and inextricably intertwined 
claims of entitlement to service 
connection for a back disability, and 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for the 
residuals of a neck injury.  In 
undertaking this action, the RO should 
specifically review the private medical 
statement from S.I.E., M.D., dated in 
February 2003, which shows that it was 
Dr. E.'s opinion that the appellant's 
current back disability was related to 
her in-service accident.  If either 
decision is adverse to the appellant, 
provide her notice of her appeal rights.

5.  The RO should also readjudicate the 
appellant's claims for (a) entitlement to 
a total rating based on individual 
unemployability due to service-connected 
disability, (b) entitlement to a 
temporary total rating based on treatment 
for a service-connected disability 
requiring convalescence, pursuant to 
38 C.F.R. § 4.30, and (c) entitlement to 
special monthly compensation based on the 
regular need for aid and attendance of 
another person or on account of being 
housebound.   

6.  If the benefits sought on appeal 
remain denied, the RO should provide the 
appellant and her representative a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  (The RO should 
ensure that the period for response set 
forth in 38 U.S.C.A. § 5103(b) has 
expired before returning the case to the 
Board, if applicable.)     

Thereafter, this case should be returned to this Board for 
further appellate review, if in order.  If, and only if, the 
appellant has initiated an appeal concerning the back or neck 
claims, the RO should provide her an appropriate period of 
time to perfect that appeal before returning her case to the 
Board.  This will allow the Board to consider all appealed 
issues in one decision.  The appellant is hereby advised that 
if she does wish to appeal the RO's disposition of the back 
or neck claims, to please do so in as timely a fashion as 
possible, so as not to delay appellate consideration of her 
case.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  No action is required of the appellant 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



